From a judgment for plaintiff, defendant appealed.
On 11 August, 1904, D.C. Coffey filed an entry in the entry taker's office of Caldwell County, describing and entering certain lands. On 6 September following, the Caldwell Land and Lumber Company filed its protest according to the statute, Revisal, sec. 1709. The entry and protest being certified to the Superior Court, the clerk docketed the same for trial under the above title, and issued notice to the claimant Coffey to show cause at the ensuing November term why his entry should not be declared inoperative and void. At that term the respondent entered a special appearance and moved to dismiss the *Page 387 
proceeding because no proper notice had issued. His motion was    (561) refused, and by order of the court an alias notice in due form was issued and served. To the refusal of the court to dismiss the proceeding, the claimant excepted. We find no error in this action of the court. The former notice having been declared insufficient, it was the duty of the court, upon motion, to direct an alias to issue. The purpose of the statute is to bring the claimant into court to show cause, if he has any, why his entry should not be vacated. Because the notice is insufficient is no reason the proceedings should be dismissed. As in the case of a summons which has not been properly served, the court will direct an alias to issue. Battle v. Baird, 118 N.C. 861.
His Honor submitted the following issue, to which there is no exception: "Is the land embraced in Coffey's entry, or any part thereof, covered by the grants to G. N. Folk, under whom protestant claims? If so, what part of said entry? Answer: Yes; all of it."
At the conclusion of the evidence, the claimant, who offered no evidence, moved to dismiss the proceedings, under the Hinsdale Act. His Honor overruled the motion, and charged the jury that if they believed the evidence they should answer the issue "Yes." We find no error in giving such instruction.
The three grants to George N. Folk, under whom the protestant claims, according to the surveyor, Kirby, who was the only witness examined, cover the land entered by claimant. The surveyor's testimony will not admit of any other construction. That being so, his Honor's charge was correct. It being shown that the State had already granted this land to George N. Folk, under whom protestant claims, it was not open to entry. In the terms of the statute, only "vacant and unappropriated" lands are the subject of entry. The title having been granted to Folk, under whom the protestant discloses a bona fide claim of title, the claimant cannot be heard in his endeavor to "pick flaws"   (562) in every point of the chain of title which connects the protestants with Folk. This proceeding is not an action of ejectment with the laboring oar on the protestant to make out a perfect chain of title with no link unbroken.
No error.
Cited: Cain v. Downing, 161 N.C. 598; Walker v. Parker, 169 N.C. 154. *Page 388